DETAILED DESCRIPTION
Claims 1-3, 5-13, 15-23, 25-31, and 33-34 are pending.  Of these, claims 21-23, 25-31, and 33-34 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-3, 5-13, and 15-20 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejections are withdrawn in view of the amendment and replaced with new rejections incorporating the teachings of a new secondary reference, JP2006028095.  
The claims remain under a double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over the Jason Shampoo + Conditioner web product page (10.9.2016)(of record) as evidenced by the Amazon product page for Jason Shampoo + Conditioner web product page (2018)(of record) and the Google dated search results for Jason Shampoo + Conditioner (of record), and in view of the English translation of JP2006028095.
As to claims 1-3, 5-8, 12, and 15-19,  the Amazon product page for Jason Shampoo + Conditioner discloses a shampoo for cleansing hair (claim 18)(a “rinse-off cleansing composition”) in the form of an oil in water emulsion (claim 19), the composition comprising a mixture of cetyl alcohol and stearyl alcohol (i.e., “cetearyl alcohol,” which is a “fatty alcohol” of claims 1 and 5), glyceryl stearate (a “glyceryl ester” of claims 1 and 6), guar hydroxypropyltrimonium chloride (a “cationic guar gum derivative” of claims 1 and 7), guar gum (a “non-cationic polysaccharide” gum of claim 1), and water.
Regarding claims 2-3, the composition further comprises sodium cocoyl isethionate, which is an acyl isethionate non-sulfate anionic surfactant.  
As to claim 8, the composition further comprises multiple plant oils that are non-silicone fatty compound conditioning agents, including orange peel oil, olive fruit oil, and jojoba seed oil.  
Regarding claim 12, the composition is free of sulfate based surfactants or salts thereof.  
As to claims 1-3, 5-8, 12, and 15-19, the Jason Shampoo + Conditioner product web page does not further expressly disclose the amounts of the fatty alcohol, glyceryl ester, cationoic polymer, or noncationic polysaccharide as recited by claims 1 and 20 nor the viscosity recited by claims 1 and 20, nor the amount of anionic surfactant (claims 1 and 20), nor the hardness, thickness, or adhesiveness recited by claims 14-17.
JP2006028095 discloses a high viscosity hair cleansing composition (paragraph 1), and teaches that higher viscosity produces a stronger foam film, which gives the user a rich feeling and acts as a cushion to suppress friction between hairs, thereby preventing damage while washing, and has the additional advantage of not easily dripping during use (paragraph 2).  JP2006028095 teaches that the composition has a viscosity of 1000-50,000 mPa · s (i.e., 1000-50,000 cP, which overlaps the claimed range of 14-45 uD, which is about 3325-10,598 cP)(paragraph 21).  The high viscosity is achieved by the incorporation of certain galactomannan compounds (paragraph 4).
As to claims 1-3, 5-8, 12, and 15-19, it would have been prima facie obvious to modify the Jason Shampoo + Conditioner by selecting amounts of the fatty alcohol, glyceryl ester, cationic polymer, noncationic polysaccharide, and anionic surfactant that are within the ranges of claim 1, because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The ingredients of claim 1 are known ingredients that are conventionally used in shampoos and conditioners as evidenced by the Jason Shampoo + Conditioner web page, with the skilled artisan recognizing that fatty alcohols impart moisturizing and spreading properties to shampoo, that glyceryl esters impart viscosity building properties to shampoo, that cationic polymers provide conditioning and antistatic properties to shampoos, and that polysaccharides act as volumizers in shampoos, such that the amounts of these ingredients are result effective variables subjectable to an optimization process to maximize their ability to perform the foregoing functions, such that the skilled artisan optimizing the amounts of the ingredients of the Jason Shampoo + Conditioner could have arrived at amounts within the presently claimed ranges, since both the prior art composition and the claimed composition are rinse off cleansing compositions such as a shampoo for hair as recited by claim 18.  Although the Jason Shampoo + Conditioner is silent regarding the viscosity of the product, it further would have been prima facie obvious to alter the viscosity of the shampoo as needed to arrive at the claimed range, since JP2006028095 expressly teaches that  it is advantageous for shampoos to have viscosities within the claimed range because it imparts a rich feeling to the user and acts as a cushion to suppress friction between hairs, thereby preventing damage while washing, and has the additional advantage of not easily dripping during use.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 15-17, the Jason Shampoo + Conditioner  and JP2006028095 as modified above is considered to possess a hardness, thickness, and adhesiveness within the ranges recited by these claims, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Alternatively, it would have been prima facie obvious to modify the Jason Shampoo + Conditioner by selecting hardness, thickness, and adhesiveness properties within the recited ranges, because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 9-11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over the Jason Shampoo + Conditioner web product page as evidenced by the Amazon product page for Jason Shampoo + Conditioner web product page and the Google dated search results for Jason Shampoo + Conditioner in view of and in view of the English translation of JP2006028095 as applied to claims 1-3, 5-8, 12, and 15-19 above, and further in view of Brandt et al. (US Pat. Pub. 2003/0059382).
The teachings of the Jason Shampoo + Conditioner web page and JP2006028095 are relied upon as discussed above, but this reference does not further disclose that the composition comprises a hydrogenated starch hydrolysate (claim 9), one of the surfactants of claim 10 such as betaines, one of the opacifying agents of claim 11 such as talc, or one of the polysaccharides of claim 20 such as xanthan gum.
Brandt discloses a cosmetic composition such as a shampoo (paragraph 114), the composition comprising a humectant to absorb and retain water such as hydrogenated starch hydrolysate (paragraph 91), a surfactant such as an amphoteric betaines (paragraphs 89-90), a pigment such as talc or kaolin (paragraph 106), and a thickener such as xanthan gum (paragraph 120).
As to claims 9-11 and 20, it would have been prima facie obvious to modify the composition of the Jason Shampoo + Conditioner and JP2006028095 as combined supra by incorporating hydrogenated starch hydrolysate in order to impart water retention properties to the composition, a betaine to serve as a surfactant, xanthan gum to thicken the composition by the desired amount, and talc or kaolin to color the composition in an aesthetically pleasing way, since Brandt expressly teaches that a cosmetic composition such as a shampoo may advantageously comprise each of these ingredients for the foregoing reasons.  Such a modification is merely the combining of known prior art elements to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
Applicant’s arguments have been considered carefully but are moot in light of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/799,229, and in view of the Amazon product page for Jason Shampoo + Conditioner web product page (2018) as evidenced by the Google dated search results for Jason Shampoo + Conditioner, the English translation of JP2006028095, and/or Brandt et al. (US Pat. Pub. 2003/0059382) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited references are relied upon as discussed above.
The copending claims recite a hair care composition in solvent and comprising an acylsarcosinate surfactant, a cationic guar gum such as hydroxypropyl guar hydroxypropytrimonium chloride, a polysaccharide gum such as sclertium or xanthan gum, and a glyceryl ester such as glyceryl stearate.
Although the copending claims do not recite a fatty alcohol of the claims nor a betaine surfactant nor talc nor a conditioning agent nor a hydrogenated starch hydrolysate, it would have been prima facie obvious to incorporate these ingredients since Jason Shampoo + Conditioner web product page and Brandt et al teach that these are conventional ingredients to add to a cosmetic composition such as a rinse off shampoo.  Although the copending claims do not recite the viscosity of the composition, it would have been prima facie obvious to alter the viscosity of the shampoo as needed to arrive at the claimed range, since JP2006028095 expressly teaches that shampoos may have viscosities within the claimed range, and that it can be important to regulate the viscosity of shampoos, and that viscosity reducing agents and thickeners may be used to achieve such regulation.  Additionally, discovering optimum or working ranges of the shampoo ingredients involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the double patenting rejection, which is therefore maintained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/ Primary Examiner, Art Unit 1645